Citation Nr: 0508844	
Decision Date: 03/24/05    Archive Date: 04/01/05

DOCKET NO.  03-34 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Albuquerque, New Mexico




THE ISSUES

1.  Whether the veteran filed a timely Notice of Disagreement 
(NOD) with respect to a February 1998 decision denying 
increased ratings for the service-connected left navicular 
fracture and laceration of the cheek.  

2.  Entitlement to service connection for an innocently 
acquired psychiatric disorder, to include post-traumatic 
stress disorder (PTSD).  

3.  Entitlement to vocational rehabilitation and employment 
services.  

4.  Whether the RO's decision to reduce the amount of pension 
benefits received by the veteran for the period from July 1, 
2004, to September 30, 2004, based on income received by his 
spouse was proper.  





REPRESENTATION

Appellant represented by:	



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

M.S. Lane, Counsel



INTRODUCTION

The veteran served on active duty from November 1973 to 
August 1976.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2003 determination that the veteran had not 
submitted a timely NOD regarding a February 1998 decision 
denying increased ratings for his service-connected 
disabilities.  

This matter also comes to the Board from a July 2004 rating 
decision in which the RO denied service connection for PTSD.  

In April 2004, the veteran presented testimony at a personal 
hearing before the undersigned Veterans Law Judge at the RO.  

The claim of service connection for PTSD is being remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.  

In a January 2005 decision, the Vocational Rehabilitation and 
Counseling Division of the Albuquerque, New Mexico RO 
discontinued the veteran's entitlement to Vocational 
Rehabilitation and Employment services.  The veteran 
subsequently submitted a statement to the RO indicating that 
he wished to appeal this decision.  

On review of the record, the Board finds that a Statement of 
the Case (SOC) has not been issued with respect to this 
matter.  

In a September 2004 decision, the RO reduced the amount of 
pension benefits received by the veteran for the period from 
July 1, 2004 to September 30, 2004, based on income received 
by his spouse during this period.  The veteran subsequently 
expressed disagreement regarding this reduction.  

The Board finds that an SOC has also not been issued with 
respect to this matter.  

In the July 2004 rating decision, the RO granted an increased 
rating of 10 percent for the veteran's service-connected 
residuals of a left navicular fracture.  

To date, the veteran has not expressed disagreement with that 
decision.  Thus, this matter is not currently before the 
Board.  



FINDINGS OF FACT

1.  In a February 1998 letter, the RO denied claims of 
increased ratings for the service-connected left navicular 
fracture and a laceration of the left cheek because the 
veteran had failed to respond to a December 1997 request for 
information from the RO.  

2.  No correspondence was received by the RO from the veteran 
within one year of notification of the February 1998 
decision.  



CONCLUSION OF LAW

The veteran did not file a timely Notice of Disagreement 
regarding a February 1998 decision denying increased ratings 
for the service-connected disabilities; thus, the Board does 
not have jurisdiction to consider those matters on the 
merits.  38 U.S.C.A. §§ 5107, 7104, 7105 (West 2002); 38 
C.F.R. §§ 20.200, 20.201, 20.302(a) (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I. Preliminary matter - VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims. VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002)).  

The issue before the Board is whether the veteran filed a 
timely NOD with respect to a February 1998 decision denying 
increased ratings for service-connected disabilities.  

The Board notes that this appeal initially arose out of claim 
for increased ratings for the veteran's service-connected 
left navicular fracture and laceration of the left cheek, 
which was received by the RO in October 1997.  

The record reflects that these claims were denied by the RO 
in a February 1998 letter because the veteran had failed to 
respond to a request from the RO for certain information.  

Thereafter, in April 2003, the veteran submitted a statement 
indicating that he wished to appeal that decision.  The RO 
determined, however, that the veteran had failed to submit a 
timely NOD regarding the February 1998 decision.  

As will be discussed in greater detail hereinbelow, the 
veteran was provided with appropriate notification as to his 
appellate rights at the time of the February 1998 decision.  

However, the evidence of record shows that the veteran did 
fail to submit a timely NOD as to that decision.  Thus, the 
Board lacks jurisdiction over the veteran's claims for 
increased ratings and his appeal must be dismissed.  

Under such circumstances, where the veteran has failed to 
perfect an appeal as to a claim for increased ratings, the 
Board must conclude that where there is no reasonable 
possibility that providing additional assistance would aid in 
substantiating the underlying claim.  

Thus, VA is not required to take any further action to assist 
the claimant.  38 U.S.C.A. § 5103A(a) (West 2002).  See also 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (holding 
that the statutory and regulatory provisions pertaining to 
VA's duty to notify and assist do not apply to a claim if 
resolution of the claim is based on statutory interpretation, 
rather than consideration of the factual evidence).  


Legal Analysis

The record reflects that, in a February 1977 rating decision, 
service connection was established for a left navicular 
fracture and a laceration of the left cheek.  

In a signed statement received by the RO in October 1997, the 
veteran indicated that he wished to "reopen" his claims for 
his service-connected disabilities of the skeletal system and 
face and for a service-connected scar.  

The veteran's October 1997 statement was interpreted by the 
RO as an informal claim for increased ratings for his 
service-connected left navicular fracture and laceration of 
the left cheek.  

In a letter issued to the veteran in December 1997, the RO 
requested that he identify all health care providers who 
treated him for his service-connected disabilities and 
complete enclosed authorization forms so that the RO could 
obtain the records of that treatment on his behalf.  

The veteran did not respond to the RO's request by either 
identifying his health care providers or submitting completed 
authorization forms.  

In a February 1998 letter, the RO advised the veteran that 
his claim was being denied on the basis that he had failed to 
respond to the RO's request of December 1997.  

With the February 1998 letter, the RO enclosed a VA form 
4107, which explained the veteran's appellate rights, 
including the fact that he had one year in which to express 
disagreement with the RO's decision.  

The Board notes that the next correspondence received from 
the veteran was a VA Form 21-686c, Declaration of Status of 
Dependents, in July 2000.  

The record reflects that numerous other documents were 
received by the RO from the veteran over the next several 
years and were submitted primarily in regard to his receipt 
of VA pension benefits and in response to a claim for 
apportionment of VA benefits that had been filed by his ex-
wife.  

Eventually, in a signed statement received in April 2003, the 
veteran indicated that he wished to appeal "the 1997 
decision" by VA.  The Board notes that there is no decision 
issued by VA in 1997 contained in the veteran's claims 
folder.  

However, because the veteran's increased rating claims were 
filed in October 1997, and because that claims were denied in 
February 1998 on the basis that he had failed to respond to a 
December 1997 letter, the RO appears to have reasonably 
concluded that the veteran was intending to express 
disagreement with the February 1998 denial of his increased 
rating claims.  

In an April 2003 letter, the RO advised the veteran that his 
statement could not be accepted as an NOD because it had not 
been received within one year of notification of the 
decision.  

The veteran subsequently perfected an appeal regarding the 
RO's April 2003 determination.  

An appeal to the Board consists of a timely filed NOD in 
writing and, after an SOC has been furnished, a timely filed 
substantive appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  

The NOD must be filed within one year from the date that the 
RO mails notice of the determination.  The date of mailing of 
the notification is presumed to be the same as the date of 
the letter.  38 C.F.R. § 20.302(a).  

Except in the case of simultaneously contested claims, a 
claimant, or his or her representative, must file a NOD with 
a determination by the RO within one year from the date that 
that RO mails notice of the determination to him or her.  
Otherwise, that determination will become final.  

The date of mailing the letter of notification of the 
determination will be presumed to be the same as the date of 
that letter for purposes of determining whether an appeal has 
been timely filed.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 
20.302.  

A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the RO and a desire to 
contest the result will constitute a NOD.  

While special wording is not required, the NOD must be in 
terms which can reasonably be construed as disagreement with 
that determination and a desire for appellate review.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.201.  

After a timely NOD is filed, the RO is to take such review 
action as is appropriate and, if the matter is not resolved 
to the claimant's satisfaction, issue an SOC.  38 U.S.C.A. § 
7105(d); 38 C.F.R. §§ 19.26, 19.29, 19.30.  

Once an SOC is issued, the claimant must then file a 
Substantive Appeal within 60 days from the date the SOC is 
mailed or within the remainder of the one-year time period 
from the date of mailing of notice of the initial 
determination being appealed, whichever ends later.  38 
U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b).  

A Substantive Appeal consists of a properly completed VA Form 
9, "Appeal to Board of Veterans' Appeals," or correspondence 
containing the necessary information.  Proper completion and 
filing of a Substantive Appeal are the last actions the 
appellant needs to take to perfect an appeal.  38 U.S.C.A. § 
7105(a); 38 C.F.R. § 20.202.  

Having reviewed the complete record, the Board finds that the 
veteran did not file a timely NOD regarding the RO's February 
1998 decision denying his claim for increased ratings.  

The Board notes that the RO properly advised the veteran as 
to his appellate rights at the time of the February 1998 
decision by enclosing a VA Form 4107.  However, the record 
reflects that no correspondence was received by the veteran 
during the one-year period following notification of that 
decision.  

In fact, no additional correspondence was received from the 
veteran until July 2000, at which time he submitted a VA Form 
21-686c, Declaration of Status of Dependents.  

Thus, the Board finds that there was no document received 
within the one year time period that could be reasonably 
construed as an NOD regarding the February 1998 decision.  

Under these circumstances, the Board must conclude that the 
veteran failed to submit a timely NOD with respect to the 
RO's February 1998 denial of his increased rating claims.  

As such, the Board does not have jurisdiction to review these 
claims, and, pursuant to the Board's authority under 38 
U.S.C.A. § 7105(d)(3), the appeal as to those matters must be 
denied.  

In closing, the Board notes that, since April 2003, the 
veteran submitted documents indicating that he was seeking an 
increased rating for his service-connected left navicular 
fracture.  

These statements were appropriately interpreted by the RO as 
a new claim for an increased rating, and this claim was 
addressed by the RO in a July 2004 rating decision.  



ORDER

As the veteran did not file a timely NOD with respect to the 
February 1998 RO decision denying increased ratings for the 
service-connected left navicular fracture and laceration of 
the cheek, the Board has no jurisdiction of those matters, 
and the appeal in this regard is dismissed.  




REMAND

The veteran is seeking service connection for an acquired 
psychiatric disability, which was initially claimed as PTSD.  
He essentially contends that a psychiatric disorder had its 
onset while he was on active duty.  

In light of the veteran's complex medical history, and in 
light of the various disciplinary problems he experienced in 
service, the Board believes that a VA psychiatric examination 
is warranted in this case.  

In addition, while this case is in remand status, the Board 
finds that the RO should provide the veteran with an 
additional opportunity to identify the in-service stressors 
that he believes led to PTSD.  

As explained in the Introduction, in a January 2005 decision, 
the Vocational Rehabilitation and Counseling Division of the 
RO suspended the veteran's participation in Vocational 
Rehabilitation and Employment services.  

In a statement received at the RO in January 2005, the 
veteran indicated that he wished to appeal that decision.  An 
SOC has not been issued with respect to this issue.  

The Court has held that the filing of a NOD initiates the 
appeal process, and that the failure of the RO to issue an 
SOC is a procedural defect requiring a remand.  See Manlicon 
v. West, 12 Vet. App. 238 (1999); see also Godfrey v. Brown, 
7 Vet. App. 398, 408-410 (1995).  

Thus, the Board finds that this issue must be remanded so 
that the RO can issue an SOC and the veteran can be afforded 
the opportunity to perfect a timely substantive appeal (VA 
Form 9) as to this issue.  

In a September 2004 decision, the RO also reduced the amount 
of pension benefits received by the veteran for the period 
from July 1, 2004, to September 30, 2004, based on income 
received by his spouse during this period.  

The veteran subsequently submitted a statement in October 
2004 in which he appeared to challenge the validity of that 
decision.  

Furthermore, in light of a Report of Contact dated in 
September 2004 in which it was noted that the veteran 
expressed his intention to disagree with the RO's reduction 
of his pension benefits based on his wife's income once the 
decision was implemented, the Board believes that the 
veteran's October 2004 statement can be reasonably construed 
as an NOD regarding that reduction.  

Thus, the claim must be remanded so that the RO can issue can 
issue an SOC and the veteran can be afforded the opportunity 
to perfect a timely substantive appeal (VA Form 9) as to the 
issue.  

Accordingly, this case is remanded for the following action:

1.  The RO should contact the veteran and 
request that he identify all VA and non- 
VA health care providers that have 
treated him since service for any 
psychiatric problems.  The aid of the 
veteran in securing these records, to 
include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.  

2.  The RO should issue a development 
letter asking the veteran to give a 
comprehensive statement regarding the 
circumstances surrounding his alleged 
stressors.  The veteran should be asked 
to be as specific as possible in 
providing a detailed description of the 
event, particularly with respect to 
dates, locations, and identifying 
information concerning any individuals 
involved in the assignments.  

3.  After a response is received from the 
veteran, the RO should take appropriate 
action to verify any in-service stressors 
reported by the veteran, unless such 
stressors are already verified by the 
current record.  

4.  Regardless of any whether any of the 
reported stressors are corroborated, the 
veteran should be afforded a VA 
psychiatric examination to determine if 
he has any psychiatric disability, to 
specifically include PTSD, that is 
related to or had its onset during 
service.  The claims folder must be made 
available to the examiner for review, and 
a notation to that effect should be 
indicated in the record.  All appropriate 
testing should be undertaken in 
connection with the examination, and all 
psychiatric disabilities found to be 
present should be diagnosed.  The 
examiner should opine whether it is at 
least as likely as not that any 
psychiatric disability found to be 
present is either related to or had its 
onset during service.  A diagnosis of 
PTSD must be either ruled in or excluded.  
The examiner should describe all findings 
in detail and provide a complete 
rationale for all opinions offered.  If 
the examiner is unable to make any 
determination, she or he should so state 
and indicate the reasons.  If PTSD is 
diagnosed, the doctor should clearly 
identify the claimed events which are 
considered stressors supporting the 
diagnosis, and fully explain why the 
stressors are considered sufficient under 
DSM-IV.  

5.  Then the RO should readjudicate the 
issue of service connection for PTSD. If 
any benefit sought on appeal remains 
denied, the RO should issue a 
Supplemental Statement of the Case, and 
the veteran and his representative should 
be afforded time in which to respond.  

6.  The RO should also issue an SOC 
addressing the veteran's claim for 
entitlement to Vocational Rehabilitation 
and Employment services.  The veteran 
should be provided the opportunity to 
perfect a timely Substantive Appeal (VA 
Form 9) with respect to that issue.  The 
RO is free to undertake any additional 
development deemed necessary with respect 
to that issue.  

7.  The RO should also issue an SOC 
addressing whether the decision to reduce 
the amount of pension benefits received 
by the veteran for the period from July 
1, 2004, to September 30, 2004, based on 
income received by his spouse was proper.  
The veteran should be provided the 
opportunity to perfect a timely 
Substantive Appeal (VA Form 9) with 
respect to that issue.  The RO is free to 
undertake any additional development 
deemed necessary with respect to that 
issue.  

Thereafter, if an appeal is perfected as to that issue, the 
case should be returned to the Board for the purpose of 
appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


